Citation Nr: 1206284	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 10-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory disorder, to include asthma.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from May 1953 to May 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board September 2010 remanded the appealed claims for additional development, and they now return to the Board for further review.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, bilateral hearing loss developed in service.

2. Affording the Veteran the benefit of the doubt, tinnitus developed in service.

3. Affording the Veteran the benefit of the doubt, asthma developed in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met are met. 38 U.S.C.A. §§ 1110, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for service connection for tinnitus are met are met. 38 U.S.C.A. §§ 1110, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. The criteria for service connection for asthma are met are met. 38 U.S.C.A. §§ 1110, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist; Consideration for Lost Service Records

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The Board herein grants the Veteran's appealed claims to the extent adjudicated herein. Hence, there is no reasonable possibility that any notice or development assistance would further these adjudicated claims the subject of this appeal. 

The Board notes that the Veteran submitted a statement in furtherance of his claim in January 2012, with a facsimile transmission cover sheet indicating, "Attached VAF 21-4138 in response to SSOC, waive for expedited processing, SSOC response notice." It is not entirely clear from this statement that the Veteran intended to waive RO review of the statement if it constituted new evidence, prior to Board adjudication. However, with regard to the claims for service connection for hearing loss, tinnitus, and asthma adjudicated herein, the Board's grant herein of these benefits obviates the necessity of any such consideration. 

When a Veteran's service records have been lost or destroyed, VA has an obligation to search for alternative records which support the claim. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The Court has also held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). In the Board's adjudication, infra, it has duly considered these issues, and has afforded such additional and heightened consideration as is warranted in this case including based on lost service records.


II. Pertinent Laws and Regulations Governing Claims for Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 . 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claims for Service Connection for Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

In this case, the Veteran is elderly with some memory impairment and a language barrier, and service treatment records were lost and presumed destroyed by fire at the National Personnel Records Center fire of 1973. There are no records concerning the Veteran's hearing loss or tinnitus prior to a submitted March 2008 private audiometric examination. Audiometric findings contained within the claims file are sufficiently consistent for purposes of the present claim, in that they provide consistent findings of hearing loss in each ear meeting 38 C.F.R. § 3.385 criteria for hearing loss disability, even while on one attempted VA examination recently the examiner found testing results to be too inconsistent to allow for validity of the examination. (Retesting and associated reexamination was accordingly conducted in December 2011.)

With four separate attempts, the Appeals Management Center was finally able to obtain a VA audiology examination wherein the examiner was willing to provide an opinion relating the Veteran's hearing loss to service, even while recognizing the admittedly scant record with which to work. At that December 2011 VA examination the Veteran's narrative was sufficiently consistent with prior narratives of record for the Board to consider the narrative credible for purposes of supporting the Veteran's claim. Caluza. Specifically, the Veteran asserted that his work as an ordinance parts specialist exposed him to constant loud noise including fork lift and compressor noise, motor pull noise, and other noise associated with munitions work, with the acoustics in the warehouse reportedly making such noises louder. The Veteran asserted that he did not wear hearing protection during service. In the course of appeal, he also asserted that post service he did not have (significant) noise exposure either in his occupation in a factory or in leisure pursuits. 

The December 2011 VA audiology examiner noted that the Veteran's service records were absent, and there was no record of hearing loss from service. The examiner accordingly concluded that his expressed opinion was based on speculation. Nonetheless, the examiner opined that the Veteran's hearing loss originated in service based on reported ordinance work noise exposure in service, even while acknowledging that he was affording the Veteran the benefit of the doubt in providing this opinion. 

The Board can accept the December 2011 VA examiner's opinion despite its dependence on speculation, because this was not pure speculation, but rather speculation based on both objective evidence of the Veteran's duties in service and on the subjective, reasonably credible assertions by the Veteran concerning his noise exposure both in service and following service. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). In this case, supporting clinical data and an adequate medical rationale to support the opinion relating current hearing loss to service is present, and accordingly the opinion obtained is sufficient to support the claim, in the absence of contrary evidence. 

The Board finds that the evidence preponderates in favor of the Veteran's bilateral hearing loss being causally related to service, or the evidence is at least in equipoise. Accordingly, affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert.

Similarly, with respect to the Veteran's tinnitus, while recent medical evaluation appears to support the presence of contradictory responses or non-responses regarding onset of tinnitus, including the Veteran failing to reply to the December 2011 VA examiner's query regarding such onset, the Veteran has nonetheless provided a recent written statement, in January 2012, appearing to clarify that his tinnitus did indeed begin in service. Prior failures to provide adequate statements or replies appear related to the Veteran's language barrier or infirmities of advanced age. 

Tinnitus is an inherently subjective condition, and the Veteran's assertion of its persistence from service, in light of the consistent report of noise exposure in service and of absence of exposure to excess noise after service, taken together with the due consideration to be afforded the Veteran based on loss of his service records, sum to warrant a finding that the Veteran's tinnitus is at least as likely as not of service origin. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert. While the December 2011 VA examiner observed that there is only documented evidence of the Veteran's self-report of tinnitus for the past three to four years, this does not negate the Veteran's subsequent clarifying, competent, and reasonably credible assertion of tinnitus beginning in service. Jandreau. Thus, while that examiner could not provide an opinion as to etiology without resorting to unsupported speculation, the Board can herein conclude that the evidence is at least in equipoise, warranting a grant of the claimed benefit. Gilbert.

The Veteran submitted a hand-written note by a private physician dated in May 2008 in which that physician stated, "This [patient] has [diagnoses] of hearing loss and tinnitus as evaluated by ENT [-] see reports. [Secondary to] work exposure and high noise." This note does not relate the Veteran's tinnitus to service, and neither does an accompanying audiometric examination report dated in March 2008. The Veteran also submitted a April 2008 letter from a doctor of osteopathy, in which that doctor notes that the Veteran has hearing loss and tinnitus, but does not provide an affirmative opinion addressing either condition. Instead, that osteopath provides only a non-negative opinion addressing only the hearing loss: "I cannot say that his hearing loss was not caused by exposure to noise in the U.S. Army."

None of these submitted private records provide affirmative evidence linking current tinnitus to service, and obtained VA treatment and examination records also provide no such opinion. Nonetheless, the Board finds that in this instance the Veteran's own assertions as to service etiology of his claimed tinnitus are sufficient to support his claim. In so doing, the Board has considered the heightened duty to consider the benefit of the doubt rule as a result of the loss of the Veteran's service records. Cromer. 


IV. Claim for Service Connection for Asthma

The Veteran has consistently asserted that he has had asthma since service, or for (approximately) the past fifty years. The Veteran has related onset of his asthma to exposure to fumes in service. As already noted, the Veteran's service records have been determined to have been lost in the NPRC fire in 1973. There are no records of treatment from service up until the time of the Veteran's claim in 2008. VA treatment records from the past few years support the presence of a respiratory disorder. A January 2010 VA treatment record reflects the Veteran's assertion of his knowledge of being an asthmatic since service. He then was noted to have current nebulizer inhaler and systemic daily steroidal bronchodilator prescriptions. 

The Veteran submitted a May 2008 letter by a private treating physician informing that the Veteran "has a [diagnosis] of asthma [secondary to] exposure to fumes during service." The Board has little doubt that this history of etiology of the Veteran's asthma was based on the Veteran's own self-report. Nonetheless, this self-reported history is consistent with the Veteran's service history of work with ordinance parts in service. 

Thus, the Veteran's claim for service connection for a respiratory disorder is supported by a current diagnosis of asthma and a medical opinion linking that asthma to service, which medical opinion, while likely significantly speculative, is nonetheless based on the Veteran's self-reported history of asthma since service and his self-reported history of work with environmental work exposure to fumes in service precipitating his asthma. The Board finds these assertions of history to be sufficiently credible to support the claim for service connection for asthma. In the absence of contrary evidence, the Board finds that the evidence preponderates in favor of the claim for service connection for a respiratory disorder, specifically asthma, or is at least in equipoise. Accordingly, affording the benefit of the doubt, service connection for asthma is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for asthma is granted.


REMAND

The claim for service connection for GERD is based on two distinct assertions by the Veteran. On a form submitted in May 2009, he asserted that he was treated for "stomach [and] breathing problems" from April 1954 to May 1954 at an Army medical facility when he was on maneuvers at Fort Bragg, North Carolina. In a January 2012 submission the Veteran asserted that his stomach disorder started in service, with treatment in service "with a whitish liquid medicine when my stomach acted up."

The Veteran has not asserted that he developed chronic GERD in service, or that he had GERD on an ongoing basis since service. However, the Veteran cannot be required to discern the precise nature of his claimed disability, either currently or historically. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (claim for service connection for PTSD required to be considered more broadly as a claim for service connection for psychiatric disability, based on the inherent unreasonableness of impliedly requiring the Veteran to possess diagnostic self-knowledge of his disabilities). Hence, the Veteran's assertions regarding stomach difficulties stemming from service must be regarded as indicating a continuity of symptomatology from service to the present, potentially implicating ongoing GERD from service to the present time. 

A January 2010 VA treatment records does note current treatment for GERD, but this only serves to support the presence of current disability. The Veteran submitted a May 2008 letter from a private physician, but this letter only informs that the Veteran currently has GERD, without addressing etiology of the Veteran's GERD. 

Thus, the current record supports the presence of current disability and provides an indication of a link between in-service disease or illness and that current disability. As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board believes this low threshold requirement has been met in this case for the Veteran's GERD claim. This is particularly the case where, as here, the Veteran's service records have been lost or destroyed, and the VA has a heightened obligation to seek to secure alternative records or otherwise assist in developing the claim. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. The Veteran should be asked to provide any additional evidence or information regarding his appealed GERD claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2. Obtain and associate with the claims file any additional VA or private treatment records, with authorization or assistance of the Veteran, as appropriate. 

3. Thereafter, afford the Veteran a VA examination by an appropriate internist with professional knowledge of the nature and etiology of gastrointestinal disorders, to address the nature and etiology as related to service of the Veteran's claimed GERD. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following:

a. For any current gastrointestinal disorder found, to include any GERD, the examiner should address whether it is at-least-as-likely-as-not (50 percent or greater probability) that the disorder was caused by service or developed in service, or, contrarily, whether any such relationship to service is unlikely. In so doing, the examiner should noted that the Veteran's service records are presumed to have been destroyed in a National Personnel Records Center (NPRC) fire in 1973, and that accordingly there is a heightened duty to assist in obtaining alternative evidence to support the claim, and to consider the benefit of the doubt. The examiner should also note that to the extent found credible, the Veteran's own assertions regarding past symptoms and treatment for disability, and regarding past assessments related to him by medical personnel, should be considered in the examiner's determination whether a current gastrointestinal disorder developed in service or is causally related to service. 

b. To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements and statements before medical examiners. This should include consideration of the Veteran's statement submitted in January 2012, that his stomach disorder started in service, with treatment in service "with a whitish liquid medicine when my stomach acted up."

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4. Thereafter, readjudicate the remanded service connection claim de novo. If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


